                                                                             Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




MALLORI LEE MOSS,

      Petitioner,

v.                                                          4:18cv470–WS/EMT

UNITED STATES OF AMERICA,

      Respondent.



                    ORDER DIRECTING TRANSFER OF CASE

      Before the court is the magistrate judge's report and recommendation (ECF

No. 16) docketed January 25, 2019. The magistrate judge recommends that the

action be transferred to the United States District Court for the Northern District of

Alabama. Petitioner Moss Harris has filed no objections to the report and

recommendation.

      The court having reviewed the matter, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 16) is

adopted and incorporated by reference in this order of the court.
                                                                          Page 2 of 2


      2. The clerk shall TRANSFER this action to the United States District Court

for the Northern District of Alabama for all further proceedings.

      DONE AND ORDERED this            7th    day of      March     , 2019.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
